DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	According to the Amendment, filed 03 June 2021, the status of the claims is as follows:
	Claims 1, 2, 8, 11, 12, and 17 are currently amended;
Claims 3-7, 9, 10, 13-16, 18, and 19 are as originally filed; and
Claim 20 is cancelled.
3.	The objection of claims 8 and 17 are withdrawn in view of the Amendment, filed 03 June 2021.
4.	The rejection of claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in view of the Amendment, filed 03 June 2021.
Response to Arguments
5.	Applicant’s arguments, see Remarks, pp. 7-12, filed 03 June 2021, with respect to the rejection of claims 1-19 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e. abstract idea, without significantly more, have been fully considered, and are persuasive.  The rejection of claims 1-19 has been withdrawn. 

Reasons for Allowance
6.	Claims 1-19 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
	The closest prior art reference, Starr et al., U.S. Patent No. 9,295,838 B2 (“Star”), teaches the following (See Starr, col. 11, ll. 5-26):
Aspects of embodiments of methods of the present disclosure are illustrated in FIG. 1, Panel A. In the embodiments illustrated in this figure, cortical local field potentials (LFPs) are recorded from the primary motor cortex of a subject. These cortical LFPs are then transmitted by any convenient means to a device, such as a pulse generator or data analyzer, that includes a processor. The device calculates a modulation index that quantifies the phase amplitude coupling of the LFPs. The calculated modulation index is then compared to thresholds (e.g., pre-defined thresholds, user-defined thresholds, patient-specific thresholds, etc.). If the calculated modulation index is within the thresholds, no further action steps are taken, and the cycle is repeated.…

As to Claims 1-19, neither Starr nor the prior art of record teaches the system for neural cross-frequency coupling analysis of base claim 1 and the computer-implemented method for neural cross-frequency coupling analysis of base claim 11, comprising the following functions/steps, in combination with all other limitations of the base claim(s): 
determining a first measure of cross-frequency coupling, the first measure of cross-frequency coupling comprising a mean vector length modulation index (MVL-MI), 
determining the MVL-MI comprises 
determining a magnitude of an averaged complex-valued time series from a plurality of samples of the neural signals, 
each sample associated with a respective one of the amplitude frequency envelope signals and the phase frequency signals,
extracting a phase-amplitude coupling measure using the magnitude of the averaged complex-valued time series; and


8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        09/01/2021